On October 12, 1936, the board of supervisors of Dickinson county allocated for the year 1936-1937, $10,000 "for streets and alleys in platted areas" out of the moneys to be received by the county from the State under Act No. 7, § 34, subd. (4), Pub. Acts 1934 (1st Ex. Sess.), and Act No. 8, § 19, subd. d (4), Pub. Acts 1934 (1st Ex. Sess.). The plaintiff city contends that no allocation could be made under the above sections after the year 1936 and that even if an allocation for the maintenance of township roads was proper, streets and alleys in recorded plats are not township roads within the meaning of the above sections.
The main question of construction in the instant case is ruled by the case of City of Menominee v. County of Menominee,ante, 146. The only question remaining is in regard to the status of streets and alleys in recorded plats under the McNitt-Holbeck-Smith act, Act No. 130, Pub. Acts 1931 (Comp. Laws Supp. 1935, § 4018-1 et seq.).
Under 1 Comp. Laws 1929, § 4294, the township authorities were given jurisdiction over streets in recorded plats. By force of 1 Comp. Laws 1929, § 3998, all established and public roads in townships, except county roads are designated township roads. The 1937 amendment of the McNitt-Holbeck-Smith act, Act No. 238, Pub. Acts 1937 (Comp. Laws Supp. *Page 215 
1937, § 4018-1a) includes streets and alleys in recorded plats in the "total township highway mileage." In view of these statutes and for the additional reasons stated in the case ofCity of Menominee v. County of Menominee, supra, it was proper that the moneys received by the county from the State, under Act No. 7, § 34, subd. (4), Pub. Acts 1934 (1st Ex. Sess.), and of Act No. 8, § 19, subd. d (4), Pub. Acts 1934 (1st Ex. Sess.), be allocated for use on dedicated streets and alleys in recorded plats outside of incorporated cities and villages.
The judgment for plaintiff is reversed. As the question is a public one, no costs will be allowed.
WIEST, C.J., and BUSHNELL, SHARPE, POTTER, CHANDLER, NORTH, and McALLISTER, JJ., concurred.